WHITING, P. J.
Bertha Doll, -under a-rrest upon conviction of a rai'sldlemeano-r, souglht release through. writ of habeas corpus sued -out in circuit court. Being denied such release she has brought th-e matter before this court upon appeal.
It appears that appellant was co-nvi-cted in justice court and took an appeal to the circuit court, giving bonds for appearance in such court. - Such appeal entitled her to a new trial in circuit court. When the time for -the trial arrived, appellant was absent from court. Her attorney appeared for -her for the purpose of arraignment and plea, and entered a plea of guilty. Upon such plea judgment was entered during appellant’s absence.
Appellant contends that, under section 284, C. Crim. Proc., a plea cf guilty to an}- offense, whatsoever its grade, can only be entered -by the party charged and net by his or her attorney; .and tli-at a judgment of conviotion entered upon- a purported plea of guilty entered by an attorney in the absence of the -defendant is void. Respondent contends that the error, if any, in -the proceedings before the circuit court was an irregularity which *72dees not render the judgment of that, court absolutely void, and that such judgment can only be questioned by an appeal.
Respondent is right in his contention. This court, in Re Taber, 13 S. D. 62, 82 N. W. 398, and in State v. Pratt, 20 S. D. 440, 107 N. W. 538, 11 Ann. Cas. 1049. has declared the effect of the provisions of section 773, C. Crim. Proc., the section which provides when a party is entitled to discharge upon habeas corpus proceedings, and has held that such proceedings cannot •be used as a substitute for an appeal, and thus be used to review the proceedings had before a court which, acting within the limits of its jurisdiction, has rendered a judgment.
It has 'been intimated 'by some courts that, where the 'Statute did not allow one charged with a fel'ony to waive a jury trial, and a trial was had without a jury, the defendant, if convicted, was entitled to release upon writ of habeas corpus. In re Fife, 110 Cal. 8, 42 Pac. 299. The reason advanced is that, where a jury cannot be. waived, the juay constitutes a necessary ¡part oif the court without which there is no court. But in Indiana it has been held that the failure to call a jury where the law requires a jury to be called does not render the judgment void, thus going further than those courts that intimate that in such case there is in fact no court. Lowery v. Howard, 103 Ind. 440, 3 N. E. 124. It is universally held that, where a jury could have been waived by the defendant, the mere fact that his demand for a> jury was refused did mot ¡render the judgment absolutely void and subject to attack — because in such a case there is a court. Ex parte Brandon, 49 Ark. 143, 4 S. W. 452; Williams v. Hert, 157 Ind. 211, 60 N. E. 1067, 87 Am. St. Rep. 203.
It is clear that, in the case before us, appellant is being held by virtue of a judgment rendered by a court, which court had jurisdiction of the subject-matter and of the person of appellant. The court mav have erred, but there can be no question in this case but that there was a court. To' allow a court, upon writ of habeas corpus, to review and overthrow the judgment of another court for irregularities in the proceedings of such court, might create an anomalous situation. An inferior court might in effect set aside the judgment of a superior court, a state court that Of a federal court, and vice versa. Appellate jurisdiction cannot be thus conferred.
*73As said by Justice Marshall in Ex parte Watkins, 3 Pet. 193, 7 L. Ed. 650, when: passing upon a petition for a writ of habeas corpu-s:
“An imprisonment under a judgment cannot be unlawful, unless that judgment be an absolute nullity: and it is not a nullity, if the court has general jurisdiction of' the subject, although it should- be erroneous.”
It follows that appellant L being held under a valid- commitment, which commitment will remain valid until the judgment of the court is fully carried out, or until such judgment is vacated in some proper proceeding brought to test its validity.
The order appealed from is affirmed.